IN THE SUPREME COURT OF THE STATE OF NEVADA


                   PETER QUINN ELVIK,                                    No. 69369
                   Petitioner,
                   vs.
                   ADAM P. LAXALT, ATTORNEY
                   GENERAL,
                   Respondent.
                                                                          FILED
                                                                           JAN 1 4 2016
                                                                             CIE          r.EMAN
                                                                                      -   I EDO'
                                                                          /111 4 At


                                         ORDER DENYING PETITION
                               This is a pro se petition for a writ of mandamus. Petitioner
                   seeks an order directing that he be considered for parole pursuant to the
                   legislative changes set forth in A.B. 267.   See A.B. 267, 78th Leg. (Nev.
                   2015). We have reviewed the documents submitted in this matter, and
                   without deciding upon the merits of any claims raised therein, we decline
                   to exercise original jurisdiction in this matter.   See NRS 34.160; NRS
                   34.170. This issue should be presented to the district court in the first
                   instance where a factual record may be made regarding the computation
                   of time served and where the district court may consider in the first
                   instance the legislative amendments set forth in A.B. 267 and this court's
                   recent decision in State v. Boston, 131 Nev., Adv. Op. 98, P.3d




SUPREME COURT
      OF
    NEVADA


(0) I947A 4570).
                (2015) determining that the new legislation would apply to aggregate
                consecutive sentences.' Accordingly, we
                           ORDER the petition DENIED.



                                                                                         J.
                                                           Hard



                                                             ditta


                                                                                         J.




                cc: Peter Quinn Elvik
                     Attorney General/Carson City




                       'It appears that the petitioner named the wrong respondent in that
                the Director of the Department of Corrections determines when a prisoner
                is eligible to appear before the Parole Board. Petitioner may fix the error
                in naming the incorrect respondent in any new action filed in the district
                court.




SUPREME COURT
     OF

   NEVADA                                            2
(0) 1947A 40